DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 03/25/2021 regarding claims 1-22 is fully considered. Of the above claims, claims 14, 15, 21 and 22 have been canceled.
Response to Arguments
Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11, applicants present the argument as presented in the prior Office Action that “although Anderson does state that the toner bottle 35 has processing circuitry 45 that includes a memory (id., ¶ [0025]), it is noted that Anderson does not provide any teaching or hint that this memory in the processing circuitry on the toner bottle 35 is used to store data indicative of the electrically detectable characteristic provided by the first validation device that is part of the circuitry arranged on the first replaceable print apparatus” (page 7 of Arguments/Remarks) and that “there would be no reason for Anderson to store such data in the memory of the toner bottle 35, since Anderson relies on external sensors to measure magnetic fields produced by magnetic members of the toner bottle 35, where the detected magnetic fields are communicated to an external controller 26 in the image forming device 20 as depicted in Figure 2 of Anderson. Id., ¶ [0032]” (page 7 of Arguments/Remarks). Applicants acknowledge that examiner has addressed this argument in the prior Office Action by stating that “in authentication functions, safety and operational interlocks, operating parameters and usage information related to imaging unit 32 and toner bottle 35’” (page 7 of Arguments/Remarks. Additionally, examiner believes that applicants may be interpreting the recitation of “data indicative of the electrically detectable characteristic” narrowly to include only the data measured by the sensors. However, examiner has interpreted “data indicative of the electrically detectable characteristic” more broadly to also include any data, such as data on the bottle 35, that can be stored prior to the bottle 35 being installed in the apparatus. Such interpretation is supported by applicant’s Specification in that “data stored in the memory may be indicative of, for example, the number of validation devices in a print apparatus component, mounting orientation of each validation device, …” (paragraph [0034]).
Furthermore, applicants state that “it is the processing circuity 45 that may provide authentication functions, not the memory” (page 8 of Arguments/Remarks) and that “there is no indication or hint given in Anderson that the memory associated with the processing circuitry 45 stores the data indicative of the electrically detectable characteristic that varies with a position of at least part of the first validation device, as claimed” (page 8 of Arguments/Remarks). Even if Anderson does not expressly teach that the data is stored in the memory, such as the RAM, during computation, the processor must rely on bits of data that are stored in circuitry, albeit temporary, for processing.
Furthermore, applicants state that “there would be no reason for Anderson to store in the memory of the toner bottle 35 data indicative of the electrically detectable 
Further regarding claim 1, for the above reasons, applicants’ arguments are found not persuasive.
Further regarding claim 11, applicants state that Anderson also “fails to teach or hint at a replaceable print apparatus component that comprises a memory that stores measured data characteristic of an expected response of the circuitry to the stimulus” (page 9 of Arguments/Remarks). As mentioned in the prior Office Action, the use of a memory for storing data merely recites intended use. The specific data becomes limiting when it is read and process by some type of controller. For this and the above reasons, applicants’ arguments are found not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







23 April 2021
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853